Citation Nr: 1125682	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-02 888	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, anxiety disorder, and panic.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Y.H., his Wife


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to October 1953 and from September 1960 to March 1961.  His first period of active duty included service in Korea from July 1952 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran and his wife Y.H. testified regarding this matter at a Decision Review Officer (DRO) hearing in December 2007.  They also testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge in June 2008. A transcript of each of these hearings has been associated with the claims file.

In October 2008, the Board remanded this matter for further development. Adjudication on the merits now may proceed, as this development substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the United States Court of Appeals for Veterans Claims recently held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the claimant files a claim for the affliction his mental condition, whatever that condition is, causes him, VA must construe the claim to include any and all of his currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim for entitlement to service connection for PTSD.  The medical evidence of record indicates that he has been diagnosed with anxiety, anxiety disorder, and panic in addition to PTSD.  Therefore, the Board has recharacterized the issue on appeal as indicated above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence shows that the Veteran currently is diagnosed with PTSD consistent with the applicable diagnostic guidelines.

2.  The Veteran's lay testimony constitutes credible supporting evidence that at least one of his claimed in-service stressors related to fear of hostile military or terrorist activity in Korea occurred.

3.  The Veteran's PTSD symptoms are related to these in-service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein grants in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder.  He contends that various events in Korea during his first period of active duty resulted in this disorder.  He also contends that this disorder was caused by a personal assault in which a superior hit him in the head with his helmet during his second period of active duty.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease, such as psychoses, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing direct service connection for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

VA revised 38 C.F.R. § 3.304(f) regarding the second of these requirements effective July 13, 2010.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852, 41,092 (July 13, 2010) (codified at 38 C.F.R. pt. 3 by adding a new paragraph (3) to 3.304(f), renumbering old paragraph (3) as new 3.304(f)(4), and renumbering old (4) paragraph as new 3.304(f)(5)).  Specifically, the type of credible supporting evidence necessary to establish that the occurrence of a claimed in-service stressor was relaxed in certain circumstances.  Id.  The new 38 C.F.R. § 3.304(f) is applicable even though the Veteran's claim was appealed to the Board before July 13, 2010, because it was not decided by that date.  Id.

Under the old 38 C.F.R. § 3.304(f), the credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor varied depending upon whether the Veteran engaged in "combat with the enemy."  A Veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264 (2004).  Combat determinations were made on a case-by-case basis.  Id.

If the Veteran was determined to have engaged in combat with the enemy and the claimed in-service stressor is related to that combat, his lay testimony alone established that the stressor occurred when two qualifications were met.  There first must have been no clear and convincing evidence to the contrary.  The claimed in-service stressor second must have been consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determined either that the Veteran did not engage in combat with the enemy or that he did engage in combat with the enemy but his claimed in-service stressor was not combat related, his lay testimony alone was not sufficient to establish that the claimed in-service stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  It instead had to be corroborated by evidence from another source.  See Zarycki, 6 Vet. App. at 91; Cohen v. Brown, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 163.  

When the claimed in-service stressor was a personal assault, corroboration could be from sources other than service records.  38 C.F.R. § 3.304(f)(4) (old) (which is new 38 C.F.R. § 3.304(f)(5)); 38 C.F.R. § 3.304(f)(5) (new)); see also YR v. West, 11 Vet. App. 393 (1998); Moreau v. Brown, 9 Vet. App. 389 (1996).  Examples include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  Id.

Credible supporting evidence generally could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 389.  However, an exception to this general rule existed such that after-the-fact medical nexus evidence could be used to establish the occurrence of a claimed in-service stressor concerning a personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999).

This regulatory framework still applies under the new 38 C.F.R. § 3.304(f) unless the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Fear of hostile military or terrorist activity is defined in the new 38 C.F.R. § 3.304(f)(3) to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the Veteran or others and responded with a psychological or pscyhophysiological state of fear, helplessness, or horror.  Examples of such events or circumstances include:  actual or potential improvised explosive devices; vehicle-imbedded explosive devices; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; and attacks upon friendly military aircraft.

If his claimed in-service stressor is related to fear of hostile military or terrorist activity, the new 38 C.F.R. § 3.304(f)(3) provides that the Veteran's lay testimony alone establishes that the stressor occurred when three qualifications are met.  First, the claimed in-service stressor must be consistent with the places, types, and circumstances of his service.  Second, there must be no clear and convincing evidence to the contrary.  Finally, a VA or VA-contracted psychiatrist or psychologist must confirm both that the claimed in-service stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed in-service stressor.

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Noted at the outset is that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's DD-214 for his first period of active duty documents that he did not receive any wounds as a result of action with enemy forces.  It also documents that he was awarded the Korean Presidential Citation, Korean Service Medal, National Defense Service Medal, United Nations Service Medal, and Bronze Service Star.

Service personnel records for the Veteran's first period of active duty reveal that he was a truck driver and senior vehicle operator with the 5th Motor Transport Squadron in Korea.  

Service treatment records dated during the Veteran's first period of active duty reflect that the Veteran was clinically evaluated and found to be psychiatrically normal in October 1953 a few days prior to his separation.  

Service treatment records dated during the Veteran's second period of active duty note the following.  He reported in November 1960 that he had fallen and hit his head four days previous.  Later that month, he reported that he had spells which included nervousness.  Symptoms such as hostility, denial of feelings, and fear of losing control were mentioned at the end of the month.  During his January 1961 hospitalization, the Veteran recounted that some of his symptomatology began after being hit on the head with a helmet but that his nervousness had been present for several years.  He also recounted that he was knocked down by an exploding bomb and suffered a concussion in Korea during his first period of active duty.  A diagnosis of passive-aggressive reaction was made.  The Veteran was recommended for separation in February 1961.  It was noted that his symptoms dated back to at least 1957 and that precipitating psychological factors were unknown.  Passive-aggressive reaction was noted upon clinical evaluation a few days prior to his separation in March 1961, and thus the Veteran was found to be psychiatrically abnormal.

Psychiatric symptoms to include emotional problems, interpersonal problems, and intrapersonal problems are referenced in private treatment records from West Central Georgia Regional Hospital dated in 1975 and 1976.

Psychiatric symptoms to include paranoia and belligerence similarly are referenced in VA treatment records dated from 1975 to 1977.  

Psychiatric symptoms to include depression, crying spells, hostility, belligerence, suspiciousness, paranoia, and irrationality further are referenced in private treatment records from the Georgia Department of Human Resources dated from 1976 to 1977.  

A March 2004 VA treatment record contains a diagnosis of anxiety and the first diagnosis of PTSD.

B.N., a VA nurse, noted in a letter dated in March 2004 that the Veteran is a combat Veteran of Korea.  

In an August 2004 letter, Dr. G.W., a private physician, indicated that the Veteran suffers from PTSD "due to his war time experiences during the Korean conflict."

M.W., a VA psychologist, indicated that the Veteran had "a diagnosis of PTSD associated with combat experience in the Korean Conflict" in a letter dated in September 2004.

The Veteran indicated in a September 2004 statement that he supplied planes with bombs and drove a truck carrying supplies and explosives to the 38th parallel during his service in Korea.  He recalled seeing American men blown up into many pieces by bombs and feeling guilty for supplying bombs that would kill innocent people to the planes.  He also recalled orphaned children begging for food and scrounging for firewood.

An October 2004 VA treatment record notes anxiety disorder among the Veteran's significant past medical history.

The Veteran recounted constantly being exposed to mortar and enemy attacks on the supply lines near the 38th parallel during his service in Korea.

In his January 2007 substantive appeal on a VA Form 9, the Veteran stated that he had seen men blown up into little pieces from bombs.  He also stated that Private M. was just ahead of him in picking up a load of bombs when a blast occurred due to sabotage and that Private M. survived this blast.  

A March 2007 VA treatment record includes a notation that the Veteran is a combat Veteran of Korea.  It also includes a diagnosis of panic.

The Veteran testified at his December 2007 DRO hearing that he saw men blown up, encountered orphaned children begging for food and scrounging for firewood, and saw a man who was just skin and bones in a mud hut during his service in Korea.

At his June 2008 Travel Board hearing, the Veteran noted that he transported bombs during his service.  He testified that a bomb caught on fire and blew several men up.  Although he noted that this occurred at Kunsan Airbase in Korea, he also noted that it occurred in 1960 or 1961.  The Veteran then reiterated that a soldier by the name of M. got blown up due to sabotage and that he encountered orphaned children begging for food and scrounging for firewood during his service in Korea.  In response to being asked whether he engaged in combat there, the Veteran seemingly indicated that "you don't get more engaged than you do when you're hauling all them bombs."  He denied coming under fire, however.  

An internet article regarding the 8th Bomb Squadron at Kunsan Airbase in Korea printed in June 2008 contains accounts from several servicemembers describing a flight line accident which occurred in December 1952.  Specifically, it was noted that a crewmember loading bombs into a plane on the runway dropped one, it detonated, the plane caught fire, and more bombs underneath the plane waiting to be loaded exploded.  It also was noted that the crewmember was seriously wounded but lived and that there was damage to several other planes in addition to the one primarily involved.

The Veteran again reiterated in a February 2009 statement that he saw men blown up due to explosions on a runway at Fort Jackson, South Carolina, in late 1960.  He also indicated that he could not do anything to help one such man lying in a pool of water.  

In October 2009, the Veteran underwent a VA PTSD examination.  He identified being struck in the head with his helmet by a superior, seeing boys being blown up when a bomb went off on a runway, having orphaned children beg him for food and seeing them scrounge for firewood, and witnessing a boy on a "napalm tank" with welding tools "go straight up" after a loud boom as his in-service stressors.  He then stated that he first was hospitalized for psychiatric symptoms in the 1960's.  The examiner noted that the claims file contained statements in which the Veteran reflected that he feared for his life on multiple occasions and helplessly watched the deaths or severe injuries of others without being able to assist while stationed in Korea.  A diagnosis of PTSD pursuant to the DSM-IV was made.  The examiner finally opined that this diagnosis was "related to in-service stressors during his period of service in Korea."  However, the examiner noted that the Veteran's claimed in-service stressor of a head trauma does not meet the first criteria for a DSM-IV PTSD diagnosis.  It thus was concluded that his PTSD was in no way related to the head trauma.

Based on the above, the Board finds that service connection for an acquired psychiatric disorder is warranted.  Each of the three requirements for establishing entitlement to service connection for PTSD has been satisfied.  

It is undisputed that the Veteran has been diagnosed with PTSD consistent with the DSM-IV.  A PTSD diagnosis indeed is reflected in a March 2004 VA treatment record, Dr. G.W.'s August 2004 letter, M.W.'s September 2004 letter, and the October 2009 VA PTSD examination.  At this examination, the examiner specifically noted that the diagnosis was made pursuant to the DSM-IV.

The weight of the evidence does not establish that the Veteran engaged in combat with the enemy in Korea.  His service personnel records do not suggest combat.  They indicate that he was a truck driver and senior vehicle operator rather than something connoting combat, such as infantryman.  The Veteran's service treatment records and DD-214 do not show that he complained of, sought treatment for, or was diagnosed with any physical injury or wound incurred as the result of combat.  While his DD-214 does reflect that he was awarded numerous medals, none of these are listed among the decorations from which the Board can presume combat.  See VA Adjudication Procedure Manual, Part IV, Subpart ii, Chapter 1, Section D, 13.d.  Although B.N.'s March 2004 letter, M.W.'s September 2004 letter, and a March 2007 VA treatment record mention that the Veteran is a combat Veteran or that he had combat experience, these letters and record appear to be based on the Veteran's self-report.  Noted in this regard is that the Veteran indicated his belief that he engaged in combat by hauling bombs at his June 2008 Travel Board hearing.  Yet he denied coming under fire.  Further, at no point did he relate having fired upon the enemy.  It follows that the Veteran did not "personally participate[] in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  See VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257; see also Sizemore, 18 Vet. App. at 271-73.  

The Veteran has claimed several in-service stressors concerning his service in Korea.  Chief among them is that he generally saw men blown up by bombs.  Although the details he provided have varied and sometimes are in conflict, the Veteran indicated on two occasions that a particular blast was due to sabotage.  Such sabotage presumably was by the enemy.  The Veteran also indicated that a soldier by the name of Private M. survived this blast.  However, he also indicated that American men were blown up into many pieces.  These events, as asserted, thus clearly involved serious injury or actual death.  They also clearly involved the Veteran responding with a psychological or pscyhophysiological state of fear, helplessness, or horror.  According to the examiner who conducted the October 2009 VA PTSD examination, the Veteran helplessly watched after such events without being able to assist.  He indeed noted in his February 2009 statement being powerless to do anything for a man lying in a pool of water after one explosion.  The Board thus finds that the Veteran's claimed in-service stressor of generally seeing men blown up by bombs is related to fear of hostile military or terrorist activity.

As such, the Veteran's lay testimony alone will establish that this stressor occurred if the 3 qualifications outlined in the new 38 C.F.R. § 3.304(f)(3) are met.  The stressor is consistent with the places, types, and circumstances of his Korean service.  A truck driver/senior vehicle operator such as the Veteran would be tasked with transporting supplies, to include bombs, to various locations throughout the country.  It is reasonable to assume that the enemy would try to disrupt such transportation by sabotage or any other available means.  It further is quite plausible that American men and a soldier with the rank of Private known to the Veteran by name would be killed or seriously injured as a result.  There is no clear and convincing evidence that this did not occur.  No dispositive verification exists in the record, but there also is nothing to suggest that the Veteran's stressor did not happen.  The examiner who conducted the Veteran's October 2009 PTSD examination confirmed both that this stressor was adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to it.  Specifically, the diagnosis of PTSD was made after the Veteran described his stressor and others from his Korean service.  The examiner indeed opined that the diagnosis, and therefore the symptoms on which it was based, was "related to in-service stressors during [the Veteran's] period of service in Korea."  Each of the three qualifications having been met, the Board finds the Veteran's lay testimony is sufficient to establish the occurrence of his in-service stressor. 

The Board finally finds that the medical evidence shows a link between the Veteran's current PTSD symptomatology and his established in-service stressor.  Such a link essentially is encompassed in the third qualification discussed above.  To reiterate, the examiner who conducted the October 2009 VA PTSD examination opined that the PTSD diagnosis rendered, and therefore the symptoms underlying it, was "related to in-service stressors during [the Veteran's] period of service in Korea."  

In sum, the evidence confirms that the Veteran currently is diagnosed with PTSD consistent with the DSM-IV, credible supporting evidence exists in the form of his lay testimony that his claimed in-service stressor of generally seeing men blown up by bombs occurred, and his symptoms have been medically linked to this stressor.  Service connection for PTSD therefore is merited.  Consideration of any of the Veteran's other claimed in-service stressors accordingly is unnecessary.  It also is unnecessary to consider whether service connection is merited under any theory of entitlement for any of the other disorders encompassed by the Veteran's acquired psychiatric disorder.


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


